
	

114 S1487 IS: Regulatory Predictability for Business Growth Act of 2015
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1487
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2015
			Mr. Daines (for himself, Mr. Lankford, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require notice and comment for certain interpretative rules.
	
	
		1.Short title
 This Act may be cited as the Regulatory Predictability for Business Growth Act of 2015.
 2.Requiring notice and comment for certain interpretative rulesSubchapter II of chapter 5 of title 5, United States Code, is amended— (1)in section 551—
 (A)in paragraph (13), by striking and at the end; (B)in paragraph (14), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (15)longstanding interpretative rule means an interpretative rule that has been in effect for not less than 1 year; and
 (16)revise means, with respect to an interpretative rule, altering or otherwise changing any provision of a longstanding interpretative rule that conflicts, or is in any way inconsistent with, any provision in a subsequently promulgated interpretative rule.; and
 (2)in section 553— (A)in subsection (b), following the flush text, in subparagraph (A), by striking interpretative rules and inserting an interpretative rule of an agency, unless the interpretative rule revises a longstanding interpretative rule of the agency; and
 (B)in subsection (d)(2), by striking interpretative rules and inserting an interpretative rule of an agency, unless the interpretative rule revises a longstanding interpretative rule of the agency, and.
				
